                     UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF NORTH CAROLINA
__________________________________________
                                           )
MICHAEL B. JONES,                          )
                                           ) 19-cv-924
                              Plaintiff,   )
      v.                                   )
                                           ) JURY TRIAL DEMANDED
                                           )
CITY PLAZA, LLC, T.E. JOHNSON &            )
SONS, INC., and ONLINE INFORMATION )
SERVICES, INC.                             )
                                           )
                              Defendants. )
__________________________________________)

                                      COMPLAINT

      Plaintiff MICHAEL B. JONES (“Mr. Jones”), complaining of Defendants

CITY PLAZA, LLC (“City Plaza”), T.E. JOHNSON & SONS, INC. (“TEJ”) and

ONLINE INFORMATION SERVICES (“ONLINE”), shows the Court:

      1.     Mr. Jones brings this action for actual, statutory, and punitive

damages against Defendants for unlawfully retaining Mr. Jones’s security deposit,

for attempting to collect a debt they were not legally entitled to collect, and for

reporting inaccurate and incomplete information to consumer reporting agencies, in

violation of state and federal law.

                                       II. Parties

      2.     Plaintiff Michael B. Jones is a natural person currently residing in

Atlanta, GA but who, at the time of the events described in this Complaint, resided

in Winston-Salem, NC.




                                            1


      Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 1 of 22
      3.     Mr. Jones is a “consumer” as that term is defined by 15 U.S.C.

§1692a(3), which is part of the Fair Debt Collection Practices Act (“FDCPA”). He is

also a “consumer” as that term is defined by 15 U.S.C. § 1681a(c), which is part of

the Fair Credit Reporting Act (“FCRA”); a “consumer” as that term is defined by

N.C. Gen. Stat. § 75-50(1), which is part of the North Carolina Debt Collection

Practices Act (“NCDCPA”; and a “consumer” as that term is defined by N.C. Gen.

Stat. § 58-70-90(2), which is part of the North Carolina Collection Agency Act

(“NCCAA”).

      4.     Defendant City Plaza, LLC (“City Plaza”) is a limited liability company

organized and existing under the laws of the State of North Carolina. Its principal

place of business is located at 300 N. Greene Street, Ste. 1400, Greensboro, NC

27401.

      5.     City Plaza is the owner of a building known as the Village Lofts,

located at 511 N. Cherry St. in downtown Winston-Salem, which it offers for lease

in the form of several residential dwelling units.

      6.     To the extent that City Plaza engages, directly or indirectly, in

collection of obligations owed or alleged to be owed in connection with its lease of

residential dwelling units, it is a “debt collector” as that term is defined by N.C.

Gen. Stat. § 75-50(3).

      7.     Defendant T.E. Johnson & Sons, Inc. (“TEJ”) is a corporation organized

and existing under the laws of the State of North Carolina. Its principal place of

business is located at 920 W. Fifth St., Winston-Salem, NC 27101.




                                           2


      Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 2 of 22
      8.     TEJ is a real estate management firm that City Plaza has retained to

manage its Village Lofts residential dwelling units.

      9.     To the extent that TEJ engages, directly or indirectly, in collection of

obligations owed or alleged to be owed in connection with the lease of residential

dwelling units under its management, it is a “debt collector” as that term is defined

by N.C. Gen. Stat. § 75-50(3).

      10.    Online Information Services, Inc. (“ONLINE”) is a corporation

organized and existing under the laws of the State of North Carolina. Its principal

place of business is located at 685 W. Firetower Rd., Winterville, NC 28590.

      11.    According to ONLINE’s Internet homepage, “ONLINE Information

Services, Inc. is the nation’s leading developer of credit risk assessment and debt

recovery solutions. For over 40 years, our collection services and applicant screening

tools have helped clients across the nation increase their profitability. ONLINE is

committed to your success and focused on one simple goal: to eliminate bad debt.”

(emphasis in original). A copy of ONLINE’s homepage, accessed on March 15, 2019,

is attached to this Complaint as Exhibit A.

      12.    The “Property Managers” page of ONLINE’s website contains a

subsection called “Collections,” which states: “When all of your attempts to collect

from tenants who have skipped out owing you money have failed, refer the account

to ONLINE Collections. ONLINE Collections has been in the collection business for

over 40 years. ONLINE has the technology and the professional staff to locate and

collect from those who have skipped, owing you money.” A copy of this page of




                                          3


      Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 3 of 22
ONLINE’s website, accessed on March 15, 2019, is attached to this Complaint as

Exhibit B.

      13.    ONLINE has applied for and been granted licenses to operate as a

collection agency by the North Carolina Department of Insurance, and has been

issued the permit numbers 888 and 4057.

      14.    ONLINE uses instrumentalities of interstate commerce and/or the

mails in the course of its business, the principal purpose of which is the collection of

debts; moreover, ONLINE regularly collects and attempts to collect, directly and

indirectly, debts owed or due or asserted to be owed or due another. ONLINE is

therefore a “debt collector” as that term is defined by 15 U.S.C. § 1692(a)(6).

      15.    ONLINE is directly and indirectly engaged in soliciting, from more

than one person, delinquent claims owed or due or asserted to be asserted to be

owed or due the solicited person, and it is directly and indirectly engaged in the

asserting, enforcing and prosecuting of those claims. ONLINE is therefore a

“collection agency” as that term is defined by N.C. Gen. Stat. § 58-70-15(a).

      16.    According to the “Property Managers” page of its website, ONLINE

also maintains what it calls the “ONLINE Rental Exchange,” which it touts as “the

Total Solution to Screening New Tenants.” The website goes on to state: “The

ONLINE Rental Exchange is the next generation in tenant screening, credit risk,

and bad-debt management solutions for the property management and rental

industry. We provide you with identity verification, rental deposit decisions, and

fully detailed credit files over the Internet or through your current property




                                           4


      Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 4 of 22
management platform to assess the potential risk of your prospective tenants”

(emphasis in original).

      17.      The website goes on to state: “The ONLINE Rental Exchange allows

you to report evictions, property damage, late payments, or monies owed to you by

former tenants to all other Rental Exchange customers. In return you receive any

negative information on your prospective tenants submitted by other Rental

Exchange users. This allows you to protect your property from prospective tenants

who have damaged property or skipped out on rent in the past.”

      18.      ONLINE regularly engages in the practice of assembling and

evaluating consumer credit information and other information on consumers for the

purpose of furnishing consumer reports to third parties, and it uses means and

facilities of interstate commerce for the purpose of preparing and furnishing

consumer reports. ONLINE is therefore a “consumer reporting agency” as that term

is defined by 15 U.S.C. § 1681a(f). It is also a “nationwide specialty consumer

reporting agency” as that term is defined by 15 U.S.C. § 1681a(x).

                               III. Jurisdiction & Venue

      19.      This Court has federal question jurisdiction under 15 U.S.C. §

1692k(d), 15 U.S.C. § 1681p, and 28 U.S.C. § 1331.

      20.      This Court has supplemental jurisdiction over Plaintiff’s North

Carolina state law claims under 28 U.S.C. § 1367, in that his state law claims are so

related to his FDCPA and FCRA claims that they form part of the same case or

controversy.




                                           5


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 5 of 22
      21.    Venue is proper in this district under 28 U.S.C. § 1391(b), in that a

substantial part of the events or omissions giving rise to the claims occurred within

this district, specifically: Defendants unlawfully retained Plaintiff’s security deposit

in this district, and Defendants misrepresented to Plaintiff that he owed a debt

while he resided in this district.

                                IV. Factual Allegations

      22.    In May 2017, Mr. Jones agreed to lease Apartment 306 at the Village

Lofts, located at 511 N. Cherry Street in downtown Winston-Salem, which was

owned by Defendant City Plaza and managed by Defendant TEJ.

      23.    Mr. Jones’s lease began on June 30, 2017 and was scheduled to end on

May 31, 2018.

      24.    Mr. Jones’s agreed to pay $753 per month to live in Apartment 306.

This was reflected in his lease as “Rent” of $880 per month, minus an $85 dollar

“move in concession” and a $42 “parking concession” (¶ 28(c)).

      25.    Mr. Jones also gave TEJ and City Plaza a security deposit of $200.

      26.    Unfortunately, in late November 2017, Mr. Jones’s mother

unexpectedly passed away. It became necessary for Mr. Jones to terminate his lease

at Village Lofts early to deal with the repercussions of her death.

      27.    Mr. Jones gave TEJ notice of his intent to vacate Apartment 306 before

the scheduled end of his lease on November 30, 2017.

      28.    Mr. Jones paid his December 2017 rent in full.

      29.    On December 19, 2017, Mr. Jones vacated Apartment 306.




                                           6


      Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 6 of 22
      30.    TEJ quickly found another tenant for Apartment 306; the new tenant’s

lease began on January 6, 2018.

      31.    The new tenant agreed to pay $795 per month to lease Apartment 306.

      32.    TEJ, acting on behalf of City Plaza, refused to return Mr. Jones’s $200

security deposit, as required by N.C. Gen. Stat. § 42-52.

      33.    On January 30, 2018, TEJ sent Mr. Jones a letter demanding payment

of $454.60. The letter itemized that amount thusly:

                    Credits
                    Security Deposits                              $200.00
                                               Total Credits       $200.00

                    Charges
                    Early Term- paint, clean and make ready        $504.00
                    6- days rent                                   $150.60
                                              Total Charges        $654.60
                                                                         _
                                               Amount Due          $454.60

(emphases in original). A copy of the letter TEJ sent to Mr. Jones is attached to this

Complaint as Exhibit C.

      34.    The use of residential security deposits in North Carolina is governed

by the Tenant Security Deposit Act, N.C. Gen. Stat. § 42-50 et seq.

      35.    A landlord is permitted to apply a security deposit obtained from a

residential tenant only to a limited number of specific uses enumerated in § 42-

51(a). Those enumerated uses include, among others, “[d]amage to the premises” (§

42-51(a)(2)), “[d]amages as the result of the nonfulfillment of the rental period” (§

42-51(a)(3)), and “[t]he costs of re-renting the premises after breach by the tenant,




                                           7


      Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 7 of 22
including any reasonable fees or commissions paid by the landlord to a licensed real

estate broker to re-rent the premises” (§ 42-51(a)(6)).

      36.    N.C. Gen. Stat. § 42-52 provides in part:

             Upon termination of the tenancy, money held by the
             landlord as security may be applied as permitted in G.S.
             42-51 or, if not so applied, shall be refunded to the tenant.
             In either case the landlord in writing shall itemize any
             damage and mail or deliver same to the tenant, together
             with the balance of the security deposit, no later than 30
             days after the termination of the tenancy and delivery of
             possession of the premises to the landlord. . . . The
             landlord may not withhold as damages part of the
             security deposit for conditions that are due to normal
             wear and tear nor may the landlord retain an amount
             from the security deposit which exceeds his actual
             damages.

      37.    According to an itemized bill from a contractor hired by TEJ, the $504

listed in the collection letter as “Early Term- paint, clean and make ready” was used

to repaint and clean Apartment 306 and to install new drip pans and a new air

filter in Apartment 306’s air-conditioning unit.

      38.    Repainting, cleaning, and replacing the drip pans and air filter in an

air-conditioning unit are tasks that landlords routinely perform between tenants,

and thus constitute “normal wear and tear” within the meaning of § 42-52.

      39.    Moreover, City Plaza did not actually lose any rental income as a

result of the early termination of Mr. Jones’s lease. In fact, the early termination of

Mr. Jones’s lease paved the way for a new tenant who agreed to pay $42 per month

more than Mr. Jones had agreed to pay. In other words, if Mr. Jones had fulfilled

the full term of his lease, City Plaza would have realized $3,765 of income from the




                                           8


      Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 8 of 22
rental of Apartment 306 for the period from January through May 2017; instead, on

information and belief, because Mr. Jones terminated his lease early, City Plaza

realized about $3,847 of income from the rental of Apartment 306 for the period

from January through May 2017.

      40.    Because City Plaza did not sustain any actual damages as a result of

the nonfulfillment of Mr. Jones’s lease, neither it nor TEJ was entitled to charge

Mr. Jones $150.60 for “6- days rent.”

      41.    When Mr. Jones never received his $200 security deposit back from

City Plaza and TEJ, he attempted to resolve the dispute by directly communicating

with. In response, on March 30, 2018, a TEJ employee named Cathy Robertson sent

Mr. Jones an email which stated,

             I would advise you to consult with an attorney that
             specializes in real estate law in the state of North
             Carolina.

             Under North Carolina Law [sic], Normal [sic] wear and
             tear are not deductable [sic] when you complete your lease
             term. However, you breached your contract and
             terminated your lease early. Therefore, you do bear the
             actual cost associated with getting the property back
             ready to market.

A copy of the email sent by Ms. Robertson is attached to this Complaint as Exhibit

D.

      42.    Ms. Robertson’s email misrepresented N.C. Gen. Stat. § 42-52, which

flatly prohibits the use of a security deposit for conditions due to normal wear and

tear, without regard for whether or not a lease term is fulfilled.




                                           9


      Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 9 of 22
       43.    Mr. Jones also attempted to resolve the dispute through the Better

Business Bureau (“BBB”).

       44.    TEJ’s response to Mr. Jones’s BBB complaint, which was signed by

TEJ President Phillip W. Johnson, Jr., misrepresented North Carolina law on the

permitted uses of a security deposit; it also misrepresented that City Plaza had

suffered “lost rent” as a result of Mr. Jones’s early termination. A copy of Mr.

Johnson’s response to the BBB complaint is attached to this Complaint as Exhibit

E.

       45.    Mr. Jones also attempted to resolve the dispute through the North

Carolina Real Estate Commission’s (“NCREC”) complaint process.

       46.    TEJ retained a law firm, Martin & Gifford, PLLC (“M&G”) to prepare

and file its response to Mr. Jones’s NCREC complaint. A copy of M&G’s response on

behalf of TEJ, excluding exhibits, is attached to this Complaint as Exhibit F.

       47.    The response to the NCREC complaint falsely stated that “[b]ecause

the lease with the new tenant is for $85 per month less than Mr. Jones’ lease, TEJ

has actually undercharged Mr. Jones for the damages he owes to the landlord”

(emphasis in original). The response also falsely stated that City Plaza suffered

“lost rent . . . as a result of Mr. Jones’ breach of contract.

       48.    On information and belief, TEJ instructed M&G to make the false

statements described in paragraph 47.

       49.    Despite Mr. Jones’s repeated efforts to resolve his dispute with TEJ

and City Plaza, he has yet to receive a refund of his security deposit.




                                             10


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 10 of 22
      50.    Sometime in 2018, TEJ falsely reported that Mr. Jones owed a $454.60

debt to Defendant ONLINE – which, as explained in paragraphs 10 through 18, is

both a debt collector and a consumer reporting agency.

      51.    Sometime after TEJ sent the bogus debt to ONLINE, ONLINE in turn

reported the debt to three consumer reporting agencies that compile and maintain

files on consumers on a nationwide basis: TransUnion LLC (“TransUnion”),

Experian Information Solutions, Inc. (“Experian”), and Equifax, Inc. (“Equifax”).

      52.    On information and belief, ONLINE also maintains a “file” – as that

term is defined by 15 U.S.C. § 1681a(g) – on Mr. Jones in its own Rental Exchange

database.

      53.    On information and belief, the Online Rental Exchange file on Mr.

Jones contains false information concerning the bogus $454.60 debt to TEJ.

      54.    Section 1681j(a)(1)(C) of the Fair Credit Reporting Act requires

ONLINE, as a nationwide specialty consumer reporting agency, to “establish[] a

streamlined process for consumers to request consumer reports” in accordance with

Consumer Financial Protection Bureau (“CFPB”) regulations, “which shall include,

at a minimum, the establishment by each such agency of a toll-free telephone

number for such requests.”

      55.    The CFPB regulations governing the “streamlined process” ONLINE is

required to implement are found in Regulation V at 12 C.F.R. § 1022.137. Among

other things, that regulation provides that the mandated toll-free telephone number

must be “published, in conjunction with all other published numbers for the




                                         11


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 11 of 22
nationwide specialty consumer reporting agency, in any telephone directory in

which any telephone number for the nationwide specialty consumer reporting

agency is published; and . . . [i]s clearly and prominently posted on any Website

owned or maintained by the nationwide specialty consumer reporting agency that is

related to consumer reporting, along with instructions for requesting disclosures by

any additional available methods . . . .” 12 C.F.R. § 1022.137(a)(1)(ii)-(iii).

       56.    As of the date of this Complaint, and at all times relevant to the events

described in this Complaint, neither of ONLINE’s websites (www.onlineis.com and

www.onlinerentalexchange.com) have listed a toll-free telephone number

specifically described as the number consumers may call to request a consumer

report.

       57.    In fact, the ONLINE website’s “Consumer” page intentionally obscures

the fact that ONLINE maintains files or prepares consumer reports subject to the

Fair Credit Reporting Act’s disclosure requirements. That webpage is organized into

four frequently asked questions. The answers to the frequently asked questions are

initially hidden; to reveal an answer, the visitor must click on a “more+” link that

appears after each question. The “Consumer” page reads, in pertinent part:

              • Adverse action was taken against me (i.e. you were
              charged more for services or your application was denied)
              based on information in my credit file. Who should I
              contact to receive a copy of my credit report/dispute an
              item, etc.?

              The credit bureau used to generate your report should
              appear on the adverse action letter you received. Please
              contact them directly or visit their website – TransUnion,
              Experian, or Equifax. If ONLINE was listed in your



                                            12


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 12 of 22
             letter, please contact us at (800) 765-8268 or click here. . .
             .

             • I’m interested in purchasing a copy of my credit report.
             Does ONLINE sell credit reports directly to consumers?

             At this time, ONLINE does not sell credit files directly to
             consumers. To purchase a copy of your report, please
             contact the three national credit bureaus – TransUnion,
             Experian, or Equifax.

A copy of the “Consumer” page as it initially appears – with the answers to the

frequently asked questions hidden – is attached to this Complaint as Exhibit G. A

copy of the “Consumer” page in which the answers to the two questions quoted

above have been revealed – after clicking on the “more+” links following the

associated questions – is attached to this Complaint as Exhibit H.

      58.    While there is a phone number listed on “Consumer” page, that page

does not state that a consumer may call it to obtain a copy of a consumer report; to

the contrary, the text of that page is calculated to give consumers the impression

that consumers can not obtain copies of consumer reports maintained by ONLINE.

      59.    In any case, the phone number that appears on the “Consumer” page,

which does not stand out in any way, and which is in fact hidden until a visitor to

the website clicks on a link, is anything but “clear[] and prominent[].”

      60.    In November 2018, Mr. Jones called the phone number listed on the

ONLINE website’s “Consumer” page, (800) 765-8268.

      61.    During that phone call, Mr. Jones clearly and specifically asked an

ONLINE employee for a copy of the ONLINE Rental Exchange file on him.




                                           13


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 13 of 22
      62.    During that phone call, the ONLINE employee did not agree to provide

a copy of Mr. Jones’s consumer report, as required by 15 U.S.C. § 1681j(a)(1)(A); to

the contrary, she obscured the fact that ONLINE maintains files and prepares

consumer reports subject to the Fair Credit Reporting Act’s disclosure requirements

by referring Mr. Jones to a website where he could obtain reports from TransUnion,

Experian, and Equifax.

      63.    ONLINE’s concerted efforts to deprive Mr. Jones of viewing its file on

him in its Rental Exchange – which consisted of failing to clearly and prominently

display a dedicated toll-free phone number in a manner consistent with CFPB

regulations on its website; refusing to agree to provide a copy of Mr. Jones’s

consumer report to him even after he directly and explicitly asked for it; making

statements calculated to mislead Mr. Jones into believing that ONLINE does not

maintain files or prepare consumer reports subject to disclosure under the Fair

Credit Reporting Act both on its website and in a phone call with Mr. Jones; and

attempting to misdirect Mr. Jones toward consumer reports prepared by

TransUnion, Experian, and Equifax through statements on its website and in a

phone call with Mr. Jones – subjected Mr. Jones to the risk of a harm that Congress

enacted 15 U.S.C. § 1681j to prevent — specifically, the risk that a consumer

reporting agency would maintain a file on him that included false derogatory

information that would likely lead to future adverse action (e.g., being refused a

residential lease or being required to pay a larger security deposit than he would




                                          14


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 14 of 22
have otherwise been required to pay), without the opportunity to dispute and

demand reinvestigation of the false derogatory information beforehand.

      64.    In or about February 2019, Mr. Jones contacted Experian to dispute

the $454.60 debt, which had been reported by ONLINE.

      65.    After Mr. Jones sent his dispute to Experian, Experian, in turn, sent it

to ONLINE.

      66.    Even after receiving a copy Mr. Jones’s dispute from Experian, which

put ONLINE on notice as to the precise nature of Mr. Jones’s dispute, ONLINE

continued to report the bogus $454.60 debt to TransUnion in March and April 2019.

      67.    Then, in late April 2019, Mr. Jones sent directly to ONLINE a letter

laying out in detail why the $454.60 was bogus under North Carolina law.

      68.    Mr. Jones never received a response to his April 2019 dispute from

ONLINE and, on information and belief, ONLINE never bothered to conduct the

reasonable investigation required of credit reporting agencies by 15 U.S.C. § 1681i.

      69.    Nevertheless, ONLINE has continued to report the bogus debt to

Experian and TransUnion. In fact, ONLINE is falsely reporting to Experian that it

“resolved” Mr. Jones’s dispute.

      70.    At the times that ONLINE reported the bogus debt in March through

June 2019, ONLINE knew or should have known that, under North Carolina law,

TEJ was not entitled to collect $454.60 from Mr. Jones. And ONLINE certainly

knows that Mr. Jones’s dispute has not been “resolved.”




                                         15


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 15 of 22
      71.    As a result of TEJ’s decision to wrongfully withhold Mr. Jones’s

security deposit and its efforts to collect a bogus debt, and as a result of ONLINE’s

decision to report credit information it knows or should have known was incorrect

and its refusal to allow Mr. Jones to see the file it maintains on him, Mr. Jones has

experienced emotional distress in the form of anger, worry, and frustration at a

time when he was already experiencing emotional distress due to the passing of his

mother.

      72.    As a result of Defendants’ acts, Mr. Jones has been refused credit,

causing him to miss potentially profitable business opportunities.

                                  COUNT ONE
                    North Carolina Tenant Security Deposit Act
                          (N.C. Gen. Stat. § 42-50 et seq.)

      73.    Plaintiff incorporates by reference the allegations of paragraphs 1

through 72 as if fully repeated here.

      74.    As more fully explained above, City Plaza, through the actions of its

agent TEJ, withheld Mr. Jones’s $200 security deposit for purposes not authorized

by N.C. Gen. Stat. §§ 42-51 and -52.

      75.    City Plaza and TEJ’s act of wrongfully withholding Mr. Jones’s

security deposit was willful, in that Mr. Jones repeatedly explained to TEJ why it

was not entitled to withhold the security deposit and repeatedly tried to resolve the

dispute through means other than litigation, yet TEJ continued to withhold the

deposit.




                                          16


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 16 of 22
      76.    Under § 42-55, Mr. Jones is entitled to a refund of his $200 security

deposit as well as an award of attorney fees to be taxed as part of the costs of court.

                                  COUNT TWO
                    North Carolina Debt Collection Practices Act
                          (N.C. Gen. Stat. § 75-50 et seq.)

      77.    Plaintiff incorporates by references the allegations of paragraphs 1

through 76 as if fully repeated here.

      78.    As more fully explained above, TEJ – a debt collector for purposes of

the North Carolina Debt Collection Practices Act – committed the following six

discreet acts, each of which constituted a separate violation of that Act:

             •   Applying Mr. Jones’s security deposit to a bogus debt
                 that TEJ and City Plaza were not legally entitled to
                 collect, which was an unconscionable practice
                 prohibited by §§ 75-55 and -55(2) (“[c]ollecting . . . from
                 the consumer all or any part of . . . any interest or
                 other charge, fee or expense incidental to the principal
                 debt unless legally entitled to such fee or charge”);

             •   Sending the collection letter dated January 30, 2018
                 (Exhibit C), which was a deceptive representation
                 prohibited by §§ 75-54, -54(2) (“[f]ailing to disclose in
                 all communications attempting to collect a debt that
                 the purpose of such communication is to collect a
                 debt”), and -54(4) (“falsely representing the creditor’s
                 rights”) and an unconscionable practice prohibited by
                 §§ 75-55 and -55(2) (“attempting to collect from the
                 consumer all or any part of . . . any interest or other
                 charge, fee or expense incidental to the principal debt
                 unless legally entitled to such fee or charge”);

             •   Sending the email dated March 30, 2018 (Exhibit D),
                 which was a deceptive representation prohibited by §§
                 75-54, -54(2) (“[f]ailing to disclose in all
                 communications attempting to collect a debt that the
                 purpose of such communication is to collect a debt”),
                 and -54(4) (“falsely representing the creditor’s rights”)



                                           17


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 17 of 22
                   and an unconscionable practice prohibited by §§ 75-55
                   and -55(2) (“attempting to collect from the consumer
                   all or any part of . . . any interest or other charge, fee
                   or expense incidental to the principal debt unless
                   legally entitled to such fee or charge”);

               •   Sending the response to Mr. Jones’s BBB complaint
                   (Exhibit E), which was a deceptive representation
                   prohibited by §§ 75-54 and -54(4) (“falsely representing
                   the creditor’s rights”);

               •   Instructing M&G to make false and misleading
                   statements in response to Mr. Jones’s NCREC
                   complaint, which was a deceptive representation
                   prohibited by §§ 75-54 and -54(4) (“[f]alsely
                   representing the character, extent, or amount of a debt
                   against a consumer or of its status in any legal
                   proceeding . . . or falsely representing the creditor’s
                   rights”); and

               •   Sending the bogus $454.60 debt to ONLINE, knowing
                   that ONLINE would both report it to other consumer
                   reporting agencies and include the information in its
                   own Rental Exchange, which was a deceptive
                   representation prohibited by §§ 75-54 and -54(4)
                   (“[f]alsely representing the character, extent, or
                   amount of a debt against a consumer or of its status in
                   any legal proceeding . . . or falsely representing the
                   creditor’s rights”) and an unconscionable practice
                   prohibited by §§ 75-55.

         79.   City Plaza is vicariously liable for the deceptive and unconscionable

collection practices of its agent TEJ.

         80.   Defendants willfully engaged in the six acts described above, and there

was an unwarranted refusal by Defendants to fully resolve the dispute with Mr.

Jones.

         81.   Under § 75-56, Mr. Jones is entitled to actual damages; civil penalties

in an amount the Court may allow, but not less than $500 nor greater than $4,000



                                             18


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 18 of 22
for each of the six discreet acts listed above; and punitive damages. Under § 75-16.1,

Mr. Jones is entitled to a reasonable attorney fee, to be taxed as a part of the court

costs.

                                      COUNT THREE
                       Violation of Fair Debt Collection Practices Act
                                  (15 U.S.C. § 1692 et seq.)

         82.   Plaintiff incorporates by reference the allegations of paragraphs 1

through 81 as if fully repeated here.

         83.   As more fully explained above, ONLINE – a debt collector for purposes

of the Fair Debt Collection Practices Act – communicated information about a debt

which it knew or which it should have known to be bogus to TransUnion, Experian,

and Equifax in March and April 2019, which violated 15 U.S.C. § 1692e(8).

         84.   Under 15 U.S.C. § 1692k, Mr. Jones is entitled to actual damages;

statutory damages of up to $1,000; the costs of the action; and a reasonable attorney

fee.

                                     COUNT FOUR
                           North Carolina Collection Agency Act
                            (N.C. Gen. Stat. § 58-70-1 et seq.)

         85.   Plaintiff incorporates by references the allegations of paragraphs 1

through 84 as if fully repeated here.

         86.   As more fully explained above, ONLINE – a collection agency for

purposes North Carolina Collection Agency Act – made false accusations to credit

reporting agencies that Mr. Jones had not paid a just debt, in violation of N.C. Gen.

Stat. § 58-70-95(3).




                                             19


       Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 19 of 22
      87.    Under § 58-70-130, Mr. Jones is entitled to actual damages; civil

penalties in an amount the Court may allow, but not less than $500 nor greater

than $4,000; and punitive damages. Under § 75-16.1, Mr. Jones is entitled to a

reasonable attorney fee, to be taxed as a part of the court costs.

                                    COUNT FIVE
                       Violations of Fair Credit Reporting Act
                              (15 U.S.C. § 1681 et seq.)

      88.    Plaintiff incorporates by reference the allegations of paragraphs 1

through 87 as if fully repeated here.

      89.    As more fully explained above, ONLINE – a nationwide specialty

consumer reporting agency for purposes of the Fair Credit Reporting Act –

committed several willful acts calculated to deprive Mr. Jones of his right, under 15

U.S.C. § 1681j(a)(1)(A), to obtain one free copy of his Rental Exchange consumer

report every 12 months, including by failing to maintain a “streamlined process”

and toll-free telephone number to do so as required by 15 U.S.C. § 1681j(a)(1)(C)(i).

      90.    Moreover, as more fully explained above, ONLINE failed to

investigate, or to even acknowledge, Mr. Jones’s April 2019 dispute, as required by

15 U.S.C. § 1681i.

      91.    Under 15 U.S.C. § 1681n, Mr. Jones is entitled to actual damages,

punitive damages, the costs of this action, and a reasonable attorney fee.



                            DEMAND FOR JURY TRIAL




                                          20


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 20 of 22
       Please take notice that Plaintiff demands a trial by jury on all claims herein

so triable.

                            DEMAND FOR JUDGMENT

       WHEREFORE, Plaintiff Michael B. Jones prays as follows:

              A. A refund of his $200 security deposit;

              B. As to TEJ, the maximum $24,000 in civil penalties to
                 which he is entitled;

              C. As to City Plaza, the maximum $24,000 in civil
                 penalties to which he is entitled;

              D. As to ONLINE, $1,000 in statutory damages and a
                 civil penalty of $4,000;

              E. Actual damages in an amount to be determined by a
                 jury;

              F. Punitive damages in the amount of $100,000 per
                 Defendant;

              G. Attorney fees, litigation expenses, and costs; and

              H. Any other relief that this Court deems appropriate
                 under the circumstances.

Dated: September 9, 2019
       Winston-Salem, NC


                                  LAW OFFICE OF JONATHAN R. MILLER, PLLC
                                  d/b/a SALEM COMMUNITY LAW OFFICE

                                  By: /s/ Jonathan R. Miller
                                      Jonathan R. Miller


Attorney for Plaintiff:

Jonathan R. Miller



                                          21


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 21 of 22
N.C. State Bar No. 48224
Law Office of Jonathan R. Miller, PLLC,
d/b/a Salem Community Law Office
717 S. Marshall St., Ste. 105F
Winston-Salem, NC 27101
Telephone: 336-837-4437
Facsimile: 336-837-4436
Email: jmiller@salemcommunitylaw.com




                                          22


     Case 1:19-cv-00924-NCT-JLW Document 1 Filed 09/09/19 Page 22 of 22
